FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWIN WASHINGTON MEZA                            No. 11-73872
GUACHAMIN,
                                                 Agency No. A099-417-848
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Edwin Washington Meza Guachamin, a native and citizen of Ecuador,

petitions for review of a Board of Immigration Appeals (“BIA”) decision denying

his motion to reopen and reconsider his claim for ineffective assistance of counsel.

Our jurisdiction is governed by 8 U.S.C. 1252(a)(1). We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen and a motion to reconsider,

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we dismiss in part

and deny in part the petition for review.

      To the extent the BIA decided not to reopen under its sua sponte authority,

we lack jurisdiction to review it. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      Even assuming that the lawyer performed ineffectively, there was no abuse

of discretion in denying the motion to reopen, because Petitioner failed to show

prejudice. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003)

(requiring prejudice to prevail on an ineffective assistance claim). Petitioner failed

to show what additional evidence would have been offered had the BIA reopened

the proceedings. See id.

      With respect to the motion to reconsider and the underlying merits, we lack

jurisdiction to review the hardship determinations. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   11-73872